Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  “an optical contrast material” is understood to mean “the optical contrast material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,8,12,13,20-23,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1).
Regarding claim 1, Jeong teaches an electronic device comprising: at least one aspect ratio feature (VS, fig. 17 or fig. 5B) in an array region (10) of a base stack of materials (top half of ST in fig. 17); overlay marks (SL/ILD in DST, fig. 17; or three DVS on the left in fig. 11) in or on only an upper portion of the base stack of materials in an overlay mark region in a scribe region (20, paragraph [0048]; region 23 in fig. 17 is in region 20, fig. 4) of an electronic device, the scribe region laterally adjacent to the array region; and an additional stack of materials (bottom half of ST) adjacent the base stack of materials, the at least one high aspect ratio feature extending into the additional stack of materials. 
Jeong does not teach the aspect ratio feature to be high aspect ratio feature.
In the same field of endeavor, Tokashiki teaches increasing aspect ratio of
features, to make them high aspect ratio (paragraph [0030] of Tokashiki and current

Thus, it would have been obvious to the skilled in the art before the effective filing
date of the invention to make the aspect ratio feature high aspect ratio feature, for the
benefit of increasing memory density.
Jeong does not teach the overlay marks to comprise an optical contrast material.
Jeong teaches the SL and the ILD layers may be silicon oxide (paragraph [0056]) and the DVS layer may be aluminum (paragraph [0089]).
In the same field of endeavor, Koketsu teaches silicon oxide to be an optical contrast material against aluminum, and vice versa, by teaching because reflectivity of aluminum is higher than that of silicon oxide, aluminum can be recognized next to silicon oxide (paragraph [0058]).
Thus, it is inherent that the overlay marks in Jeong comprise an optical contrast material.
Regarding claim 2, Jeong teaches the electronic device of claim 1, further comprising additional overlay marks (DVS, fig. 17) that are not only in or on the upper portion of the base stack of materials.  
Regarding claim 3, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise lower aspect ratio features (SL has lower aspect ratio than DVS, fig. 17).  
Regarding claim 4, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise a reflective material (aluminum in DVS, fig. 11).  
Regarding claim 5, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise an opaque material (polysilicon in DVS, paragraph [0089]; paragraph [0043] of the current application).  
Regarding claim 8, Jeong in view of Tokashiki teaches the electronic device of claim 1, wherein the at least one high aspect ratio feature is present in a die region (10, fig. 17, paragraph [0049]) of the electronic device.  
Regarding claim 12, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material in the upper portion of the base stack of materials (SS and DST, fig. 17; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 13, Jeong teaches the electronic device of claim 1, wherein the overlay marks comprise the optical contrast material on the upper portion of the base stack of materials (SS in fig. 17; “additional stack of materials” in claim 1 is ST) in the overlay mark region.  
Regarding claim 20, Jeong does not teach the overlay marks (DVS, fig. 11) comprise a smaller critical dimension in the overlay mark region than a critical dimension of the at least one high aspect ratio feature in the array region.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the overlay marks to comprise a smaller or larger critical dimension in the overlay mark region than, as well as the same critical dimension in the overlay mark region as, a critical dimension of the at least one high aspect ratio feature in the array region, for the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21, Jeong in view of Tokashiki and Koketsu teaches (see claim 1) an electronic device comprising: at least one high aspect ratio feature in an array region of a base stack of materials; 4Serial No. 16/546,759 overlay marks comprising an optical contrast material in or on an upper portion of an overlay mark region in a scribe region of the base stack of materials of the electronic device, the 
Regarding claim 22, Jeong teaches in view of Tokashiki and Koketsu teaches (see claim 1) an memory device comprising: at least one high aspect ratio feature in a first deck of a multideck structure comprising stacks of materials; and overlay marks in or on only an upper portion of a base stack of the stacks of materials in a scribe region, wherein no high aspect ratio feature of the at least one high aspect ratio feature is below the overlay marks, wherein one or more of the overlay marks comprise an optical contrast material.  
Regarding claim 23, Jeong teaches the memory device of claim 22, wherein the overlay marks are laterally adjacent to the at least one high aspect ratio feature (figs. 11 and 17).  
Regarding claim 
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 50:1 and about 200:1 (paragraph [0030]).  
Regarding claim 27, Jeong does not teach the electronic device of claim 22, wherein the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1.
Tokashiki teaches the at least one high aspect ratio feature comprises an aspect ratio of between about 75:1 and about 150:1 (paragraph [0030]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (PG Pub 2017/0148748 A1), Takashiki (PG Pub 2019/0198333 A1), and Koketsu et al (PG Pub 2009/0206411 A1) as applied to claim 1 above, and further in view of Sandhu (PG Pub 2011/0033786 A1).
Regarding claim 6, the previous combination remains as applied in claim 1.
However, the previous combination does not explicitly teach the base stack of materials comprises optically transparent materials.  
Jeong teaches the base stack of materials comprises silicon oxide (SL/ILD, fig. 11, paragraph [0056]).
Sandhu teaches that silicon oxide to be optically transparent (paragraph [0064]).
Thus, it is inherent in Jeong that the base stack of materials comprises optically transparent materials.
Allowable Subject Matter
Claims 11 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the overlay marks comprise a metal silicide material over a polysilicon material” (claim 11); nor
“a portion of the overlay marks comprises polysilicon and another portion comprises a metallized polysilicon” (claim 25).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,8,12,13,20-23,26,27 have been considered but are moot because currently cited Koketsu teaches the added features.  See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899